Citation Nr: 0715065	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-43 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for sarcoidosis.  The appeal also concerns a 
January 2006 rating determination, which determined that new 
and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for 
migraine headaches. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The RO previously denied the veteran's claim for service 
connection for migraine headaches in April 2003; the veteran 
did not initiate a timely appeal.

3.  Evidence associated with the claims file since the April 
2003 denial of service connection for migraine headaches is 
not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

4.  Migraine headaches were not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.

5.  A sarcoid condition was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.
CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for migraine headaches is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Migraine headaches were not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  A sarcoid disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2002, May 2005, July 2005 and August 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Board observes that one of the issues on appeal is a 
petition to reopen a previously finally denied claim.  The 
Court has held that in a claim to reopen it is vital to 
explain with particularity what specific evidence would 
constitute new and material evidence in the context of the 
prior final rating decision. Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  The Board additionally observes that the 
notice provided in July 2005 was not in complete compliance 
with those requirements; however, because the claim is being 
reopened by the Board, there is no prejudice to the veteran 
in failing to provide a more detailed notice.

New and Material Evidence

The veteran's claim of entitlement to service connection for 
migraine headaches was denied by an April 2003 rating 
decision, as the evidence failed to demonstrate a migraine 
condition in service or that post-service migraine headaches 
were related to military service.  Inasmuch as the veteran 
did not perfect a timely appeal, the RO's decision is final.  
38 U.S.C.A. § 7105.  A statement filed by the veteran in 
September 2004 was regarded as a claim to reopen the 
previously denied claim.  

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The Board is mindful that, pursuant to a Statement of the 
Case of July 2006, the RO determined that new and material 
evidence had been submitted; following that determination, 
the RO denied the claim on the merits because the 
preponderance of the evidence was against a nexus between the 
current migraines and service.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

When the case was previously before the RO in April 2003, the 
record included service medical records.  In July 1982, the 
veteran was seen in the otolaryngology department for 
complaints of earaches, headaches and ringing in the ears.  
Extensive testing was performed, and otosclerosis or 
tympanosclerosis were the assessments.  Ear surgery was 
recommended and performed.  Thereafter, while hearing-related 
complaints were noted, the veteran no longer complained of 
headaches.  The remainder of the service medical records and 
the August 1982 separation physical examination were silent 
for complaints of headaches.  Private treatment records 
dating from August 1999 indicated onset of the migraines four 
or five months prior thereto.  The record also included a VA 
examination report of March 2003, wherein the examiner, after 
reviewing the claims folder concluded that the veteran's 
migraines were unrelated to service.  

In the context of the claim to reopen, a form was facsimiled 
(Faxed) to the RO in November 2005 indicating that the 
veteran had a CAT scan done earlier that year for 
"migraines-secondary to ear surgery done several years 
ago."  The form was signed by a family nurse practitioner 
(FNP).  While it is unclear, whether that statement is the 
product of history provided by the veteran or an actual 
diagnosis, the Board concurs that it is sufficient to 
constitute new and material evidence.  In other words, as 
this evidence was not of record at the time of the last final 
decision and as it raises a reasonable possibility of 
substantiating the claim, it is "new and material" and the 
claim must be reopened. 

The Board notes that the 2003 VA examination essentially 
disputes the November 2005 statement.  It bears emphasis, 
however, that the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  If the claim 
is reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence in order as more 
particularly set forth below.

Service Connection - Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).


Migraine Headaches

The form faxed to the RO in November 2005 indicated that the 
veteran had a CAT scan done earlier that year for 
"migraines-secondary to ear surgery done several years ago" 
appears to favor the veteran's claim.  The RO undertook to 
obtain further information from the FNP who made that 
statement, without success.  In addition, the veteran was 
specifically informed as to the need for further information 
from that medical care provider, but no additional 
information was forthcoming.  

The Board initially observes that, on its face, the November 
2005 statement is inconsistent with the record because there 
were no recorded migraine headaches documented in service 
when the ear surgery was accomplished.  Headaches were 
complained of prior to, but not following the surgery.  The 
FNP's statement is hardly more than a sentence on a form 
reporting that treatment was furnished on June 25, 2003; and 
fails to indicate the basis for the statement that migraines 
were secondary to ear surgery done several years ago.  The 
statement does not relate the present migraine headaches to 
service, but to surgery performed at a date unspecified.  In 
other words, it fails to reflect whether it was the product 
of a history provided by the veteran or, for that matter, 
even that it was the product of an examination or even that 
it was meant to constitute an opinion.  Statements based on 
history as provided the claimant are of no probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board 
is not required to accept doctors' opinions that are based 
upon the claimant's recitation of medical history]; and 
Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  Furthermore, there is no indication that the author 
had the benefit of review of the claims file or other 
documented medical history.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (Without a review of the record, an opinion on the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran).  Finally, the statement is 
more ambiguous than the March 2003 VA medical opinion.  

The March 2003 statement made by a VA medical examiner does 
not suffer from the same deficiencies.  The statement was 
based upon a review of the record and provides a rationale, 
i.e. the reason that the migraine condition is not related to 
service is because it was not diagnosed until after service.  
Accordingly, the Board regards the March 2003 VA examination 
as more probative.  

Private treatment records dating from August 1999 
definitively indicate onset of the migraines four or five 
months prior thereto, i.e. well after military service.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim. 

Sarcoidosis

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to any sarcoid 
pathology.  The veteran's separation examination from October 
1982 reported normal lungs.

The earliest records suggesting the possibility of 
sarcoidosis is correspondence from a private physician dated 
in April 1997 and reflecting a recent onset of the condition.  
The Board observes that clinical onset was more than fourteen 
years after service, which precludes entitlement to service 
connection on a presumptive basis.  

More recent medical evidence supports a diagnosis of 
sarcoidosis.  The veteran asserts that the condition is 
attributable to exposure to dust from grinding the deck on 
the ships on which he served.  A article printed in a 
publication of a national service organization and submitted 
by the veteran, suggested a possible association between 
seamen involved with grinding anti-skid material from decks 
and their subsequent development of sarcoidosis.  The Board 
observes that the RO obtained additional information 
regarding the veteran's service occupation, i.e. 
Quartermaster, an occupation specializing in ship's 
navigation, which is not an occupation ordinarily involved 
with deck grinding.  The veteran has submitted service record 
supporting that he was involved with an overhaul of his 
ship's pilot house, which involved carpentry, metal 
fabrication and tiling.  The latter records suggest that the 
pilot house was a tiled space rather than one using anti-skid 
material on the decks. 

Notwithstanding, the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Of greater significance is a VA medical opinion dated in 
March 2003, wherein, after reviewing the claims file, the 
examiner concluded that the veteran's sarcoid process was not 
related to service.  In addition, a statement from the 
veteran's physician dated in November 2004 indicated that 
there was no known cause for sarcoidosis.  Such opinions are 
most probative and weigh heavily against the claim.  Under 
the circumstances, the preponderance of the evidence is 
against entitlement to service connection for sarcoidosis.   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  




ORDER

The veteran's claim of entitlement to service connection for 
migraine headaches is reopened, and to this extent only, the 
appeal is granted,

Service connection for migraine headaches is denied.  

Service connection for sarcoidosis is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


